FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                                                                  August 5, 2010
                   UNITED STATES COURT OF APPEALS
                                                Elisabeth A. Shumaker
                                                                   Clerk of Court
                          FOR THE TENTH CIRCUIT




    LINDSEY K. SPRINGER,

              Plaintiff-Appellee,

    v.                                                  No. 09-5088
                                           (D.C. No. 4:06-CV-00156-GKF-FHM)
    CHRISTOPHER D. ALBIN; JASON                         (N.D. Okla.)
    C. WHITE; DONALD A.
    ANDERSON; MARC K. COLLINS;
    KATHY L. BECKNER; DONALD G.
    SHOEMAKE; BRIAN SHERN;
    WILLIAM R. TAYLOR; SCOTT A.
    WELLS; DIANA S. MEGLI; LOY
    DEAN SMITH,

              Defendants-Appellants.


                          ORDER AND JUDGMENT *


Before McKAY, Circuit Judge, BRORBY, Senior Circuit Judge, and EBEL,
Circuit Judge.




*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      Lindsey K. Springer, proceeding pro se, 1 brought a Bivens action against

eleven special agents of the Internal Revenue Service (IRS), asserting that they

violated his Fourth Amendment rights by stealing $2,000 during or following the

execution of a search warrant at his home. See Bivens v. Six Unknown Named

Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971) (recognizing cause of

action for damages against federal agents acting under their authority who

allegedly violated plaintiff’s Fourth Amendment rights). The district court denied

the agent’s motion for summary judgment, which was based in part on qualified

immunity. In this interlocutory appeal, the agents appeal the district court’s

denial of qualified immunity. We first conclude that we have jurisdiction under

28 U.S.C. § 1291 to consider the legal questions presented in this appeal. See

Thomas v. Durastanti, 607 F.3d 655, 658-59, 662 (10th Cir. 2010) (recognizing

that this court considers only legal questions when considering interlocutory

appeal from denial of qualified immunity). Also, we conclude that there was no

clearly established law that the agents’ conduct violated the Fourth Amendment.

Accordingly, we reverse the denial of qualified immunity and remand to the

district court to enter judgment in favor of the agents.




1
       Because Mr. Springer has proceeded pro se at all times, we liberally
construe all of his filings. See Kay v. Bemis, 500 F.3d 1214, 1218 (10th Cir.
2007).

                                         -2-
                                 BACKGROUND

      On September 16, 2005, the agents executed a search warrant at

Mr. Springer’s home as part of an investigation into his tax activities. The

warrant authorized seizure of currency and other items. During the execution of

the warrant, Jeanie Springer, Mr. Springer’s wife, told the agents about currency

in her bedroom dresser drawer. The currency consisted of $20 and $100 bills

separated into bundles. Agent Loy Dean Smith photographed the currency, and

Agents Donald A. Anderson and William R. Taylor separately counted it in front

of Mrs. Springer. Both agents determined there was approximately $19,000.

Agent Taylor prepared an evidence tag for the currency, stating on the tag that

there was approximately $19,000 in cash. Based on the evidence tag, Agent

Christopher D. Albin then recorded in the inventory of items seized that

approximately $19,000 had been seized pursuant to the warrant.

      Agents Taylor and Brian Shern took the currency to a bank to have it

counted and to obtain a cashier’s check. The bank teller, using a counting

machine, counted the money twice, each time informing the agents that there was

only $17,000. The agents obtained a cashier’s check in that amount.

      A week later, Mr. Springer filed a motion in district court for the return of

the currency. See Fed. R. Crim. P. 41(g). The court denied the motion without

prejudice. Thereafter, assistant United States attorneys instructed Agent Shern to

return the money to Mr. Springer. Agent Shern obtained a $17,000 Treasury

                                         -3-
Department check and gave it to Mr. Springer. Upon receiving the check,

Mr. Springer signed a release, agreeing to hold the IRS and its agents harmless

from any claims, demands, damages, or legal action with respect to the seizure.

      Approximately two months later, Mr. Springer brought this Bivens action

against the agents seeking the return of the $2,000 and damages of $1,000,000

from each agent for violating his Fourth Amendment rights. Three agents moved

to dismiss the complaint for failure to state a claim upon which relief could be

granted, asserting the lawfulness of the seizure of the currency under the warrant

and the unavailability of a Bivens remedy because Mr. Springer had a remedy

under the Federal Tort Claims Act (FTCA), 28 U.S.C. §§ 1346, 2671-2680. 2 The

district court denied the motion, reading Mr. Springer’s allegations broadly to

include the possibility the $2,000 was taken at his home. Also, noting “the

Fourth Amendment is not confined to seizures that are the outcome of a search,”

the court could not conclude at that time “that the protection of the Fourth

Amendment could not extend to a seizure of Springer’s $2,000 if it occurred

sometime after the IRS agents’ search of Springer’s home.” Aplt. App., Vol. 1 at

49. Lastly, the court decided that the FTCA was not an exclusive remedy.




2
       The FTCA generally provides that the United States is liable for “loss of
property . . . caused by the negligent or wrongful act or omission of any employee
of the Government while acting within the scope of his office or employment.”
28 U.S.C. § 1346(b).

                                         -4-
      The agents then individually filed answers and collectively moved for

judgment on the pleadings, asserting that because Mr. Springer had not presented

a constitutional claim, they were entitled to qualified immunity and that he had

not alleged facts showing that each agent was involved personally in the alleged

wrongful conduct. The district court denied the motion. First, the court declined

to alter its previous conclusion that it lacked sufficient evidence to determine

whether the agents’ alleged conduct violated the Fourth Amendment. Also, the

court decided that the availability of a remedy under the FTCA or state law did

not defeat a Bivens action. Further, citing Peoples v. CCA Detention Centers,

422 F.3d 1090 (10th Cir. 2005), vacated in part, 449 F.3d 1097 (10th Cir. 2006)

(en banc) (per curiam), the court noted that the Tenth Circuit has not determined

“whether the availability of FTCA and/or state court remedies precludes

[Mr. Springer] from asserting a Bivens claim.” Aplt. App., Vol. 2 at 271. The

court therefore concluded that Mr. Springer had adequately alleged a

constitutional violation against the agents. The agents appealed, but later

withdrew their appeal.

      The agents also moved in district court for summary judgment arguing that

they are entitled to qualified immunity because their conduct did not violate the

Fourth Amendment and the alleged Fourth Amendment violation is not clearly

established. The district court denied summary judgment, first noting that it had

already rejected the agents’ argument that no Fourth Amendment claim could

                                         -5-
exist. Further, the court found that there are genuine issues of material fact

remaining for trial “concerning whether the amount of money discovered in

[Mr. Springer’s] house was actually $19,000 . . . or only approximately $19,000”

and “whether, where and how $2,000 of the cash disappeared.” Aplt. App.,

Vol. 2 at 370-71. Also, the court found that it had previously rejected the agents’

argument that no Fifth Amendment claim was available because Mr. Springer had

an adequate post-deprivation remedy under the FTCA.

          The agents moved to alter or amend the judgment under

Fed. R. Civ. P. 59(e), asserting their entitlement to qualified immunity because

their conduct did not violate Mr. Springer’s Fourth Amendment rights in light of

available post-deprivation remedies and because the alleged Fourth Amendment

right, if it exists, is not clearly established. The district court denied the motion,

deciding a Fourth Amendment right was clearly established because Bivens had

been in effect for more than thirty years. Also, the court pointed to Carlson v.

Green, 446 U.S. 14, 19-20 (1980), where the Supreme Court held that an

available remedy under the FTCA did not defeat a Bivens claim. Thereafter, the

agents appealed from the denial of Rule 59(e) relief. The next day, they filed an

amended notice of appeal, appealing from both the opinion and order denying

their motion for summary judgment, as well as the order denying Rule 59(e)

relief.




                                           -6-
                                 JURISDICTION

      As an initial matter, we consider Mr. Springer’s motion to dismiss for lack

of jurisdiction. He makes three separate jurisdictional arguments.

      First, Mr. Springer argues that this appeal is untimely because the agents

previously appealed from the district court’s denial of qualified immunity asserted

in their motion for judgment on the pleadings, but later withdrew the appeal. He

contends that that motion and the summary-judgment motion raised the same

arguments and that the agents failed to present new evidence in the

summary-judgment motion to support the same qualified immunity claim they

previously raised. We conclude that Mr. Springer’s argument lacks merit.

      Although there is some overlap between the agents’ qualified-immunity

assertions in their motion for judgment on the pleadings and those in their motion

for summary judgment, the arguments in the summary-judgment motion were

more fully developed and relied on the agents’ declarations, which were not

referred to in the motion for judgment on the pleadings. Furthermore, the district

court’s analysis of the motion for judgment on the pleadings focused on the

allegations in the complaint, whereas the court’s analysis of the motion for

summary judgment looked to the evidence presented in the light most favorable to

Mr. Springer. See Behrens v. Pelletier, 516 U.S. 299, 309 (1996). Due to the

difference in analysis,




                                         -7-
      [i]t is clear that a defendant may assert qualified immunity through a
      motion to dismiss, take an appeal from the denial of such a motion,
      and if the appeal is resolved unfavorably to him, renew the issue of
      qualified immunity by way of a motion for summary judgment,
      appealing once again, if necessary, from the denial of the summary
      judgment motion.

Walker v. City of Orem, 451 F.3d 1139, 1146 n.5 (10th Cir. 2006); see also

Behrens, 516 U.S. at 306-11 (recognizing that interlocutory appeals are permitted

both at appeal of denial at dismissal stage and at later appeal of denial of

summary judgment after further factual development). 3

      Next, Mr. Springer argues that we lack jurisdiction to hear this appeal

because the district court found that the agents’ qualified immunity claims are

based upon disputed facts that must be decided by a jury. “[A] defendant, entitled

to invoke a qualified immunity defense, may not appeal a district court’s

summary judgment order insofar as that order determines whether or not the

pretrial record sets forth a ‘genuine’ issue of fact for trial.” Johnson v. Jones,

515 U.S. 304, 319-20 (1995); see also Thomas, 607 F.3d at 659 (“An appellate

court lacks jurisdiction in an interlocutory qualified immunity appeal to resolve

genuine disputes of fact.”). In other words, “we are not at liberty to review a

district court’s factual conclusions, such as the existence of a genuine issue of

3
      Even if Mr. Springer’s argument had merit, the agents withdrew their first
appeal, and this is therefore our first opportunity to consider the qualified
immunity issue. Cf. Grant v. City of Pittsburgh, 98 F.3d 116, 120 (3d Cir. 1996)
(deciding there was no merit to argument that party may not appeal denial of
motion for summary judgment where motion raises same legal arguments as prior
motion to dismiss that was not appealed).

                                          -8-
material fact for a jury to decide, or that a plaintiff’s evidence is sufficient to

support a particular factual inference.” Zia Trust Co. ex rel. Causey v. Montoya,

597 F.3d 1150, 1152 (10th Cir. 2010) (quotation marks omitted). Indeed, our

review must “scrupulously avoid second-guessing the district court’s

determinations regarding whether [a plaintiff] has presented evidence sufficient to

survive summary judgment.” Clanton v. Cooper, 129 F.3d 1147, 1153 (10th Cir.

1997).

         But under the collateral order doctrine of Cohen v. Beneficial Industrial

Loan Corp., 337 U.S. 541, 546 (1949), “a district court’s denial of a claim of

qualified immunity, to the extent that it turns on an issue of law, is an appealable

‘final decision’ within the meaning of 28 U.S.C. § 1291 notwithstanding the

absence of a final judgment.” Mitchell v. Forsyth, 472 U.S. 511, 530 (1985).

Under the doctrine, “summary judgment determinations are appealable when they

resolve a dispute concerning an abstract issue of law relating to qualified

immunity–typically, the issue whether the federal right allegedly infringed was

clearly established[.]” Behrens, 516 U.S. at 313 (alteration omitted) (citation

omitted) (internal quotation marks omitted).

         “When a district court denies qualified immunity because of a factual

dispute, that finding is not jurisdictionally dispositive on appeal if the defendants

argue that immunity applies even under the plaintiff’s version of the facts.”

Armijo ex rel. Armijo Sanchez v. Peterson, 601 F.3d 1065, 1070 (10th Cir. 2010)

                                           -9-
(quotation marks omitted); see also id. at 1074. Thus, “a district court’s decision

concerning the existence of a factual dispute is not dispositive of jurisdiction if

the defendants can persuade us that, viewing those facts in the light most

favorable to the plaintiff, qualified immunity is warranted.” Thomas, 607 F.3d at

662.

       Even though the district court in this case concluded “that controverted

issues of fact remain, [we] may consider the legal question of whether the

[agents’] conduct, taken as alleged by [Mr. Springer], violates clearly established

law.” Thomas, 607 F.3d at 659. Even under the facts alleged by Mr. Springer,

we decide a “purely legal” issue of whether those facts can “support a claim of

violation of clearly established law.” Johnson, 515 U.S. at 313 (quotation marks

omitted). We therefore are not required to resolve any genuine issues of material

fact. And as the agents argue, whether currency was seized, lost, or stolen is

irrelevant to the legal questions posed in this appeal.

       Next, Mr. Springer argues that we lack jurisdiction because a Rule 59(e)

motion applies only to judgments and the district court’s orders of April 7, 2009

denying summary judgment and of May 21 denying Rule 59(e) relief were not

judgments. The Supreme Court has stated, however, that a district court’s “order

rejecting the defense of qualified immunity at . . . the summary judgment stage is

a ‘final’ judgment subject to immediate appeal.” Behrens, 516 U.S. at 307. It

therefore follows that the summary-judgment order may be challenged by a

                                         -10-
Rule 59(e) motion before an appeal is taken. See Fed. R. Civ. P. 54(a) (defining

“judgment” as “any order from which an appeal lies”); Lora v. O’Heaney,

602 F.3d 106, 110 (2d Cir. 2010) (stating timely filed Rule 59 motion tolls time

for filing appeal from ruling denying qualified immunity); Roque-Rodriguez v.

Lema Moya, 926 F.2d 103, 106 (1st Cir. 1991) (deciding that because district

court’s rejection of qualified immunity and denial of summary judgment was

“functional equivalent of a judgment for purposes of appeal,” court’s order “came

within the purview of” Rule 59(e)); cf. Camacho v. City of Yonkers, 236 F.3d 112,

114 n.2 (2d Cir. 2000) (assuming without deciding that appeal from order denying

dismissal on qualified immunity grounds was appealable judgment for purposes of

Fed. R. App. P. 4(a)(4)(A)(iv) and Rule 59(e)).

                      FOURTH AMENDMENT VIOLATION

      We review de novo the district court’s decision to deny the agents’

summary-judgment motion asserting qualified immunity. Armijo, 601 F.3d at

1070. Summary judgment is proper if “the pleadings, the discovery and

disclosure materials on file, and any affidavits show that there is no genuine issue

as to any material fact and that the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(c)(2). We “construe the record in the light most

favorable to” Mr. Springer. York v. City of Las Cruces, 523 F.3d 1205, 1210

(10th Cir. 2008) (quotation marks omitted).




                                         -11-
      “Because of the underlying purposes of qualified immunity, we review

summary judgment orders deciding qualified immunity questions differently from

other summary judgment decisions.” McBeth v. Himes, 598 F.3d 708, 715

(10th Cir. 2010) (quotation marks omitted). Qualified immunity “protects

governmental officials from liability for civil damages insofar as their conduct

does not violate clearly established statutory or constitutional rights of which a

reasonable person would have known.” Pearson v. Callahan, 129 S. Ct. 808, 815

(2009) (quotation marks omitted). Qualified immunity therefore is unavailable

only (1) if a constitutional violation occurred and (2) if the violated constitutional

right was clearly established when the violation occurred. Id. at 815-16. We may

address these inquiries in any order. Id. at 818. Mr. Springer has the burden of

satisfying each inquiry. Thomas, 607 F.3d at 662.

      The agents argue that there was no Fourth Amendment violation because

they participated in a seizure pursuant to a valid warrant, which authorized the

seizure of currency. The Fourth Amendment protects “[t]he right of the people to

be secure in their persons, houses, papers, and effects, against unreasonable

searches and seizures.” U.S. Const. amend. IV. The Supreme Court has defined a

seizure as “some meaningful interference with an individual’s possessory interests

in [his] property.” Soldal v. Cook County, 506 U.S. 56, 61 (1992) (quotation

marks omitted).




                                         -12-
      In his complaint, Mr. Springer contended that the alleged $2,000 theft by

the agents occurred either during the execution of the search warrant at his home

or on the way to the bank. He stated that “$ 19,000 was seized and taken

pursuant to a Court Ordered Search Warrant from [his] home and possession and

because only $ 17,000.00 of said seizure actually survived from the search of

[his] home to the depositing bank” the agents “stole $ 2,000.00 from [him].”

Aplt. App., Vol. 1 at 38. Further, he asserted that the theft occurred at his home

while the agents served the warrant. Id. at 39. Liberally construing

Mr. Springer’s complaint, he clearly asserts that $19,000 was seized pursuant to a

warrant and the $2,000 theft occurred after the seizure. Mr. Springer, however,

does not challenge the initial seizure of the $19,000. 4

      We need not and do not decide whether the agents violated Mr. Springer’s

Fourth Amendment rights. Instead, we can more easily and quickly decide the

clearly-established law question. See Pearson, 129 S. Ct. at 820. In declining to

decide the Fourth Amendment issue, we follow the principle of not deciding a

constitutional question when it is possible to avoid doing so. Id. at 821.

      We conclude that there was no clearly established law holding that a theft

following a lawful seizure violates the Fourth Amendment. “The relevant


4
       For the first time on appeal, Mr. Springer asserts that the search was
defective. Aplee. Br. at 22. We will not consider this issue because it was not
raised in the district court. See Walker v. Mather (In re Walker), 959 F.2d 894,
896 (10th Cir. 1992).

                                          -13-
dispositive inquiry in determining whether a right is clearly established is whether

it would be clear to a reasonable officer that his conduct was lawful in the

situation he confronted.” Saucier v. Katz, 533 U.S. 194, 202 (2001), overruled in

part on other grounds by Pearson, 129 S. Ct. at 818.

       The key to the analysis is notice–an official somehow must be on
       notice that the conduct in question could violate the plaintiff’s
       constitutional rights. There need not be precedent declaring the
       exact conduct at issue to be unlawful, as long as the alleged
       unlawfulness was apparent in light of preexisting law.

DeSpain v. Uphoff, 264 F.3d 965, 979 (10th Cir. 2001) (quotation marks omitted).

“[F]or the law to be clearly established, there must be a Supreme Court or Tenth

Circuit decision on point, or the clearly established weight of authority from other

courts must have found the law to be as the plaintiff maintains.” Thomas,
607 F.3d at 669 (quotation marks omitted). “[T]here is no need that the very

action in question have previously been held unlawful.” Safford Unified Sch.

Dist. No. 1 v. Redding, 129 S. Ct. 2633, 2643 (2009) (brackets omitted) (quotation

marks omitted) . Rather, it is only necessary that the unlawfulness of the conduct

be apparent in light of the existing law. DeSpain, 264 F.3d at 979. The plaintiff

has the burden to cite law he believes is clearly established. Thomas, 607 F.3d at

669.

       Mr. Springer has failed to meet his burden. His citation to Bivens is

insufficient to show the unlawfulness of the agents’ conduct. Bivens generally

established a cause of action for damages against federal agents acting under their

                                         -14-
authority who violate a plaintiff’s Fourth Amendment rights. 403 U.S. at 389.

But the factual situation that led the Court to decide that the plaintiff’s complaint

stated a cause of action under the Fourth Amendment in Bivens, is quite different

from that here.

      Furthermore, neither the Tenth Circuit nor the Supreme Court had case law

on point in September 2005 establishing that a theft of lawfully seized currency

by federal agents violated the Fourth Amendment. Other circuits, however, had

considered a similar issue by September 2005. Those circuits split on the Fourth

Amendment issue.

      Three of the four cases that had addressed the failure to return lawfully

seized property had held that there was no Fourth Amendment violation. In Shaul

v. Cherry Valley-Springfield Central School District, 363 F.3d 177, 179 (2d Cir.

2004), a school teacher filed a § 1983 action against school officials for

unreasonably searching his classroom and taking certain items. 5 He contended

that the failure to return the items was an unreasonable seizure of them. Id. at

187. Because the initial seizure was reasonable, the Second Circuit held that the

defendants’ failure to return property did “not, by itself, state a separate Fourth

Amendment claim of unreasonable seizure.” Id.



5
      A Bivens suit against a federal agent is the federal equivalent of a suit
against State officials under § 1983. Hartman v. Moore, 547 U.S. 250, 254 n.2
(2006). Thus, we cite to both Bivens and § 1983 cases as authority.

                                         -15-
      In Fox v. Van Oosterum, 176 F.3d 342, 344 (6th Cir. 1999), the plaintiff

filed a § 1983 action seeking the return of his driver’s license. The Sixth Circuit

held there was no seizure and no violation of the plaintiff’s Fourth Amendment

rights, because the plaintiff was not challenging the initial seizure of his wallet,

but, rather, only the refusal to return the license to him. Id. at 349, 350 (noting

that seizure was complete before defendants refused to return license). The court

pointed out that “the Fourth Amendment protects an individual’s interest in

retaining possession of property but not the interest in regaining possession of

property.” Id. at 351. “Once the act of taking the property is complete, the

seizure has ended and the Fourth Amendment no longer applies.” Id.

      In Lee v. City of Chicago, 330 F.3d 456, 458-59 (7th Cir. 2003), the

plaintiff’s car was impounded for evidentiary purposes. The plaintiff, in his

§ 1983 action, did not dispute this seizure. Rather, he contended that the City of

Chicago’s refusal to return the car after concluding its search unless he paid a fee

was an additional seizure under the Fourth Amendment. Id. at 460. The Seventh

Circuit disagreed, holding that the Fourth Amendment applies to an individual’s

interest in retaining property, not in regaining property that has been lawfully

taken. Id. at 466. “Once an individual has been meaningfully dispossessed, the

seizure of the property is complete, and once justified by probable cause, that

seizure is reasonable.” Id. “Conditioning the car’s release upon payment of

towing and storage fees after the search was completed neither continued the

                                          -16-
initial seizure nor began another,” id., and it did not “equate to a ‘seizure’ within

the meaning of the Fourth Amendment,” id. at 471.

      Likewise, in Wagner v. Higgins, 754 F.2d 186, 187 (6th Cir. 1985), the

plaintiff filed a § 1983 action asserting that after he was arrested and his

automobile was impounded, police officials stole personal property from the

automobile in violation of his Fourth and Fourteenth Amendment rights. Noting

that the plaintiff did not challenge his arrest or the impoundment of his vehicle as

violating the Fourth Amendment, the Sixth Circuit determined that there was no

Fourth Amendment violation for the inventory search. Id. at 189-90. Further, the

court held that after Parratt v. Taylor, 451 U.S. 527 (1981), the plaintiff did not

state a claim for relief under the Fourteenth Amendment and could seek return of

the property under state conversion law. Wagner, 754 F.3d at 187, 191-92. 6


6
       Case law decided after September 2005 also does not clearly establish a
Fourth Amendment violation. In Case v. Eslinger, 555 F.3d 1317, 1330 (11th Cir.
2009), the Eleventh Circuit declined to hold that the retention of legally seized
property violated the Fourth Amendment. Instead, the court decided that failure
to return items presented a Fourteenth Amendment due process claim. Id.

       In Ali v. Ramsdell, 423 F.3d 810, 811-12 (8th Cir. 2005), the plaintiff,
proceeding under § 1983, alleged that her Fourth Amendment rights were violated
when a police officer executing a search warrant seized money during the search
and converted it to his own use. The Eighth Circuit expressed “considerable
doubt whether an allegation that property appropriately seized in executing a
valid search warrant but not inventoried and stored in the manner required by
state law even states a claim under the Fourth Amendment.” Id. at 814. Rather,
the court determined that the plaintiff’s Fourth Amendment claim was properly
dismissed because it was “barred by the availability of an adequate remedy under
state law.” Id. at 814-15 (relying on Hudson v. Palmer, 468 U.S. 517 (1984)).

                                         -17-
      In comparison, the Fourth Circuit, in an unpublished case. determined that

a theft of property constitutes a Fourth Amendment violation. In Mom’s Inc. v.

Willman, 109 F. App’x 629, 636-37 (4th Cir. 2004) (per curiam), the court held

that the Fourth Amendment protected against the theft of a watch because the

theft by the federal agents extended the seizure beyond its lawful duration. The

court, however, also held that “those rights were not clearly established when the

theft allegedly occurred.” Id. at 636. Thus, the court determined that the federal

agents were entitled to qualified immunity. Id. at 637.

      Given the disparity in the law, we conclude that it was not clearly

established at the time of the search that the agents’ alleged conduct of stealing

money after it was lawfully seized violated the Fourth Amendment. Accordingly,

we must also conclude that the agents were entitled to qualified immunity. We

reverse the district court’s denial of qualified immunity, and remand for the court

to enter judgment in favor of the agents.

                       FIFTH AMENDMENT VIOLATION

      The agents argue that Mr. Springer’s arguments are more appropriately

characterized as a Fifth Amendment claim for deprivation of property without due

process. As they recognize, however, and as Mr. Springer emphasizes, he did not

assert a Fifth Amendment claim. We therefore will not address one.




                                         -18-
                                CONCLUSION

      The judgment of the district court is REVERSED, and the case is

REMANDED to the district court for further proceedings consistent with this

decision. Mr. Springer’s motions to dismiss and for sanctions are DENIED.


                                                 Entered for the Court



                                                 David M. Ebel
                                                 Circuit Judge




                                      -19-